TAXIS, P.J.,
. . . A question has been submitted for adjudication which arises from the fact that decedent’s will devises foreign real estate to her daughter, Gladys Hendricks, who was also a witness to the will, and under the law of the situs (New Jersey) such gift is void and becomes part of the residuary estate. Said Atlantic City, N. J., real estate has been conveyed by the executors to the specific devisee, Gladys Hendricks, for the consideration of $48,000 (the appraised value of the real estate for inheritance tax purposes), and the petitioners account for the sale proceeds ($48,000) in a supplement to the first and final account attached to this petition. Under Pennsylvania law, a beneficiary may witness the will without affecting the validity of the gift to such an attesting witness.
Accordingly, in order to carry out decedent’s intention which was that her daughter, Gladys Hendricks, become the owner of the New Jersey real estate through the gift under her will, the executors have conveyed good and marketable title to the real estate to Gladys Hendricks and now ask this court to award the proceeds of the sale, namely $48,000 to Gladys Hendricks. The court approves this agreement and the proposed schedule of distribution submitted executes this agreement, and the same is herewith approved. . .